UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33204 OBAGI MEDICAL PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3904668 (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA (Address of principal executive offices) (zip code) (562) 628-1007 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x There were 18,803,965 shares of the registrant’s common stock issued and outstanding as of July 31, 2012. OBAGI MEDICAL PRODUCTS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I PAGE Item 1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets – As of June 30, 2012 and December 31, 2011 1 Unaudited Condensed Consolidated Statements of Income and Comprehensive Income – For the three and six months ended June 30, 2012 and 2011 2 Unaudited Condensed Consolidated Statement of Stockholders’ Equity – For the six months ended June 30, 2012 3 Unaudited Condensed Consolidated Statements of Cash Flows – For the six months ended June 30, 2012 and 2011 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 31 Obagi®, Blue Peel®, Blue Peel RADIANCE® Condition & Enhance®, ELASTIderm®, ELASTILash® Nu-Derm®, Obagi-C®, Obagi CLENZIderm®, Rosaclear® and Penetrating Therapeutics™ are among the trademarks of Obagi Medical Products, Inc. and/or its affiliates in the United States and certain other countries.Refissa® is a trademark of Spear Pharmaceuticals Inc.Any other trademarks or trade names mentioned are the property of their respective owners. © 2012 Obagi Medical Products, Inc.All rights reserved. PART I ITEM 1: FINANCIAL STATEMENTS Obagi Medical Products, Inc. Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands, except per share amounts) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Current portion of long-term debt 11 9 Accrued liabilities Total current liabilities Long-term debt 14 13 Other long-term liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity Common stock, $.001 par value; 100,000,000 shares authorized, 23,182,936 and 23,066,707 shares issued and 18,803,965 and 18,682,721 shares outstanding at June 30, 2012 and December 31, 2011, respectively 23 23 Additional paid-in capital Retainedearnings Treasury stock, at cost; 4,367,941 shares at June 30, 2012 and December 31, 2011 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Obagi Medical Products, Inc. Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Income from operations Interest income 17 9 35 11 Interest expense ) Income before provision for income taxes Provision for income taxes Net income and comprehensive income $ Net income attributable to common shares Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Obagi Medical Products, Inc. Unaudited Condensed Consolidated Statement of Stockholders’ Equity (Dollars in thousands) Common Stock Additional Paid-In Retained Treasury Stock Shares Amount Capital Earnings Shares Amount Total Balances, as of December 31, 2011 $
